Citation Nr: 0829485	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  06-08 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to May 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in May 2008.  A 
transcript of this hearing is associated with the veteran's 
claims folder.


FINDINGS OF FACT

1.  A December 2002 rating decision denied a claim for 
service connection for bilateral hearing loss.

2.  Evidence received since the December 2002 final decision 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for bilateral hearing 
loss.

3.  The veteran does not have left ear hearing loss as 
defined by VA and right ear hearing loss was not present in 
service or until years thereafter and is not etiologically 
related to service.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1105 (2007).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2007).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2007).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  


Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 

The veteran's claim for service connection for bilateral 
hearing loss was denied by the Los Angeles RO in a December 
2002 rating decision.  The veteran did not appeal the 
decision and it became final.  38 U.S.C.A. § 7105.  In May 
2004, the veteran submitted a request to reopen his claim for 
service connection for bilateral hearing loss.

In the February 2006 statement of the case, it appears that 
the RO reopened the veteran's claim for service connection 
for bilateral hearing loss and denied the claim on a de novo 
basis.  While the RO has adjudicated the issue on a de novo 
basis, the Board is under a legal duty in such a case to 
determine if there was new and material evidence submitted, 
regardless of the RO's action.  See Jackson v. Principi, 265 
F. 3d. 1366 (Fed. Cir. 2001).  Accordingly, the Board will 
initially adjudicate whether new and material evidence has 
been submitted to reopen the veteran's claim for entitlement 
to bilateral hearing loss.  Insofar as the veteran's claim 
has been reopened, the veteran is not prejudiced by the 
Board's discussion of materiality.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The evidence of record prior to the December 2002 final 
rating decision did not include any testimony by the veteran 
or any purported medical link between the veteran's claimed 
hearing disability and his military service.  

The newly submitted evidence includes testimony from a travel 
board hearing before the undersigned in May 2008.  During the 
hearing, the veteran testified that his symptoms began in 
service and had continued since.  The veteran did not realize 
that he had hearing loss when he was separated from service, 
as he was already used to reduced hearing acuity.  In 
addition, the veteran testified that he was at a VA medical 
center during a hearing test and a doctor indicated that his 
hearing loss was caused by his service. 


Since this newly received testimony regarding the veteran's 
disability shows continuity of symptomatology and explains 
possible nexus to service, which was not shown by the 
evidence prior to December 2002, this evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  It also raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for bilateral hearing loss.  Therefore, this evidence is both 
new and material, and the veteran's claim for entitlement to 
service connection for bilateral hearing loss is reopened.  

Service Connection

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1110, 1112, (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

History and Analysis

The veteran contends that he has bilateral hearing loss due 
to exposure in service to the acoustic trauma of firing 
artillery without hearing protection.  Thus, there is an 
indication that the veteran had exposure to loud noise and 
acoustic trauma in service.

Service treatment records show that the veteran had normal 
hearing bilaterally at the time of his induction examination 
in February 1977 and that his hearing was normal according to 
VA standards bilaterally at the time of his separation 
examination in May 1980.  In addition, the service treatment 
records are negative for any complaints of hearing loss.

After leaving service, the veteran worked at a number of 
different jobs, including at a satellite equipment 
manufacture and in truck manufacturing.  

The veteran has been diagnosed with right ear hearing loss 
according to VA standards.  While the veteran has stated his 
belief that his exposure to noise during military service 
caused his claimed bilateral hearing loss, as a layperson he 
is not qualified to furnish medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

A January 2006 VA audiological examination was conducted in 
response to the veteran's claim of service connection for 
hearing loss.  The veteran reported that he was exposed to 
artillery in service, although according to the examiner the 
veteran reported wearing hearing protection.  The veteran did 
not require a hearing conservation program at the time.  
After service, the veteran reported working in satellite 
equipment manufacturing and truck manufacturing, where he 
entered a hearing conservation program.  The veteran did not 
report any exposure to loud noise outside of military 
service.  Hearing protection was only sometimes worn during 
this time.  No recreationally noise exposure was reported.  
The veteran indicated that the date of onset and 
circumstances of his hearing loss were during artillery fire 
during service.  The audiogram from the examination shows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
40
35
45
LEFT
20
15
15
20
20

The veteran was noted to have speech recognition of 94 
percent and 100 percent in the right and left ears, 
respectively.  

Since the veteran has right ear auditory thresholds of 40 
decibels or higher, the veteran has right ear hearing loss as 
defined by VA.  See 38 C.F.R. § 3.385.

The VA examiner diagnosed mild to moderate combined 
sensorineural hearing loss in the right ear and hearing 
acuity within normal left of the left ear, by VA criteria.  
The subjective factors in the diagnosis involve the veteran's 
complaint of hearing loss and the objective factors are 
hearing tests and medical notes from 1978 to the present.  
The examiner opined that the veteran's hearing loss was not 
caused by his military noise exposure.  The rationale given 
that the veteran's hearing was shown to be normal in both 
ears during his military service and at separation from 
service, including denying hearing loss and ear trouble at 
his separation physical.  The veteran was exposed to 
occupational noise exposure during his employment in 
factories; however, his hearing loss is flat, of 
mild/moderate severity on the right, and asymmetric, with 
normal hearing on the left. The examiner stated that this 
configuration is not typical of damage due to noise exposure 
and the configuration and progression from normal in 1978 and 
1980 is not consistent with noise damage ending in 1980.

During the veteran's May 2008 hearing he testified that he 
was an artillery battery section chief and stayed in the 
field often when training.  During fire mission training, he 
didn't use hearing protection and this caused his hearing 
loss.  He didn't even know he had hearing loss, because he 
was used to not hearing, but this originally began in 
service.  The veteran also testified that he was at a VA 
medical center during a hearing test and a doctor indicated 
that his hearing loss was caused by service.  The veteran 
indicated that the doctor told him that she didn't know why 
they denied the veteran service connection, but the doctor 
did not give her name.  The veteran asserted that the only 
place where he was exposed to loud noise was during service, 
not during any of his other post-service jobs.  

In this case the veteran currently has right ear hearing loss 
as defined by the VA.  The question that must be answered is 
whether or not the right ear hearing loss the veteran 
currently has was caused by his military service.  The 
veteran was exposed to acoustic trauma in his military 
service and appears to have had some noise exposure during 
his various civilian occupations.  In addition, there are no 
medical records that contain an indication of any hearing 
loss during service or until years after service.

While during the veteran's May 2008 hearing he asserted that 
he was told by a VA doctor that his hearing loss was related 
to his military service, the veteran did not provide any more 
details, such as the doctor's name or even a report or 
rationale for the doctor's opinion.  For the Board to 
conclude that the appellant's bilateral hearing loss had its 
origin during military service in these circumstances would 
be speculation, and the law provides that service connection 
may not be based on resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1992).  

The record shows that the veteran did not have bilateral 
hearing loss during the service or within a year of discharge 
from service and currently does not have left ear hearing 
loss as defined by VA.  Although the veteran asserts that his 
hearing loss began during service, there is no medical 
evidence or opinion linking the veteran's hearing loss 
condition to his military service.  Not only is there no 
medical evidence in support of the veteran's claim, but there 
is also medical evidence against the veteran's claim.  As 
noted above, in January 2006 a VA physician diagnosed mild to 
moderate combined sensorineural hearing loss in the right ear 
and hearing acuity within normal limits of the left ear and 
opined that the veteran's hearing loss was not caused by his 
military noise exposure.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for bilateral hearing loss must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Federal Register 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

The VA must notify a claimant of the evidence that is needed 
to reopen the claim as well as the evidence that is needed to 
establish entitlement to the underlying claim. More 
specifically, the RO must provide notice as to what evidence 
is necessary to substantiate the element(s) of service 
connection that was found insufficient in its previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Since the previously final claim of entitlement to service 
connection for bilateral hearing loss has been reopened, the 
Board need not make a determination as to whether the notice 
requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) have 
been met.

In this case, the veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for 
hearing loss, by a letter in September 2004, before the 
adverse rating decision that is the subject of this appeal.  
In March 2006, shortly after the Dingess decision was issued 
by the Court, the veteran was given the specific notice 
required by Dingess, supra.  The Board concludes that VA has 
met its duty to notify the veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
medical records, as well as private medical records obtained 
by VA.  The veteran was also given a VA examination, with 
medical opinion, in connection with the claim.  The veteran 
testified before the undersigned at a travel board hearing.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal, and he has 
done so.  Neither the veteran nor his representative has 
indicated that there are any available additional pertinent 
records to support his claim.  


In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened.  

Service connection for bilateral hearing loss is denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


